Appeal from a judgment of the Rensselaer County Court, which affirmed a judgment of the Troy City Court dismissing plaintiff’s complaint in an action brought to recover upon a promissory note payable to and found among the papers of plaintiff’s testatrix. The evidence of a disinterested witness concerning the payment of a sum of money by the defendant Thomas M. Sheehan to testatrix on August 1, 1936 (the note is dated November 2, 1935), and the conversation in relation thereto, sustains the findings of payment. It is further sustained by the fact that the decedent lived for several months after the note became due and there is no evidence that payment was demanded. Judgment unanimously affirmed, with costs. Present ■ — ■ Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.